Citation Nr: 0609220	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  04-26 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether the reduction in rating from 20 percent to 
noncompensably disabling, effective from January 16, 2003, 
for the veteran's service-connected residuals, fracture of 
the right ankle, was proper.  

2.  Entitlement to an increased rating for residual of a 
fracture of the right ankle, rated 20 percent disabling prior 
to January 16, 2003.  

3.  Entitlement to an increased (compensable) rating for 
residuals fracture of the right ankle, effective from January 
16, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to 
June 1980.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision of 
the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO), which reduced the 
veteran's 20 percent rating for residuals, fracture of the 
right ankle to noncompensably disabling, effective 
January 2003.  The veteran disagreed with the propriety of 
the reduction and also disagreed with the denial to increase 
his rating for the right ankle disability and the current 
appeal ensued.  

The veteran testified at a Travel Board hearing before the 
undersigned in September 2005.  A transcript of that hearing 
is of record and associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
the veteran's rating for residuals, fracture of the right 
ankle should not have been reduced from 20 percent to 
noncompensable.  The veteran maintains that his condition is 
not improved, but worse than the 20 percent rating reflects.  
He believes that an increase in the rating is warranted.  

A review of the record reveals that the requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000, have not been fulfilled in this claim.  The 
Board is required to address VCAA.  The VCAA provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2002);
38 C.F.R. § 3.159 (2005).  

As for the issue of the propriety of the reduction of the 
20 percent rating, the VA should have notified the veteran of 
what was necessary to reduce his rating in this regard.  This 
includes, providing general regulatory requirements which are 
applicable to all rating reductions.  See Brown v. Brown, 5 
Vet. App. 413 (1993).  Specifically, if a rating has been in 
effect for five years or more, as is the case here on appeal, 
the provisions of 38 C.F.R. § 3.344(a) must be complied with 
in any rating reduction.  38 C.F.R. § 3.344(c).  This 
provision requires that there be material improvement in the 
disability before there is any rating reduction.  In 
addition, it is essential that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
See Peyton v. Derwinski, 1 Vet. App. 282, 286-87 (1992).  

In this regard, the veteran has not been given the laws and 
regulations as to rating reductions in a VCAA notice, 
statement of the case, or supplemental statement of the case.  
The veteran should be notified of the full requirements for 
rating reductions in connection with 38 C.F.R. § 3.344, prior 
to appellate disposition of the claim.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned.   In the present appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification actions 
required are fully satisfied for the 
appellant's claim on appeal.  This 
includes sending the veteran, as well as 
his representative, a letter discussing 
what information and evidence not of 
record is necessary regarding a rating 
reduction, what information and evidence 
VA will seek to provide, and what 
information and evidence the veteran is 
expected to provide.  In the letter, 
request that the veteran submit all 
pertinent evidence in his possession, 
identify the times and places at which he 
has received pertinent treatment, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  
Specifically, the veteran should be fully 
notified of 38 C.F.R. § 3.344.  
Appropriate follow-up development should 
be accomplished.  The corrective VCAA 
notice should also include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartmann v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  Readjudicate the veteran's claim for 
the propriety of the reduction from 
20 percent to noncompensable and the 
claim for an increased rating for all 
applicable periods (as noted on the cover 
sheet of this decision).  If the benefit 
sought on appeal remains denied, the 
veteran and his representative, if any, 
should be furnished a SSOC and given the 
appropriate opportunity to respond 
thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The issue of 
an increased (compensable) rating for residuals, fracture of 
the right ankle, is held in abeyance during the pendency of 
the REMAND.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




 
 
 
 


